DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objection

The drawings are objected because-  
(1) The drawings are objected to under 37 CFR 1.83(a). Drawings are objected because all the elements mentioned in the claim are not shown. The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “water” and “an interface between the biological tissue and water”, claimed in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
(2) The drawings are objected to because all of the drawings are blurred. The figures 2, 5a-9h of the originally filed drawings are not readable. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning (See MPEP 1.84 (l)).
(3) The drawings are objected to because of the font size of figures 2, 5a-9h being too small. Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height (see MPEP 1.84(p)).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
This application is in condition for allowance except for the following formal matters: 
With respect to claim 1, line 5, replace “the biological tissue” with -- said biological tissue -- to be consistent with line 4.
Claim 1, line 10 discloses a limitation “an interface between the biological tissue and water”. However, from the claim language, it is not fully clear to one of ordinary skill in the art as to where the water is situated. Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior art of the record does not teach or fairly suggest a method to create a parameter map depicting acoustical and mechanical properties of biological tissue at microscopic resolutions to identify potential health related issues, comprising, in combination with the other recited steps, repeatedly applying a plurality of computer-generated calculation steps based on the reference signal, the first sample signal and the second sample signal to generate estimated values for a plurality of parameters associated with each of the specific pixels in the parameter map; wherein the plurality of computer-generated calculation steps including a denoising step, and using the generated estimated values to create said parameter map depicting parameters including, but not limited, to acoustic impedance, speed of sound, ultrasound attenuation, mass density, bulk modulus and nonlinear attenuation.  

The most pertinent prior art of record is to Fournel et al. (US 11,054,402 B2). Fournel teaches a method of evaluating quality of a bonding of an assembly comprising first and second substrates each having a front surface and a rear surface, the rear surface of the first substrate being bonded to the front surface of the second substrate, the method comprising the steps of: a) transmitting an excitation ultrasound signal towards the assembly by means of an ultrasound transducer placed on the front surface side of the first substrate; b) measuring, by means of said transducer, an ultrasound signal comprising at least one echo (EF1) of the excitation signal on the rear surface of the second substrate; c) calculating, by means of a processing circuit, a general reflection coefficient defined as a ratio of a first signal representative of a frequency domain transpose of the ultrasound signal measured at step b), up to a second signal representative of a frequency domain transpose of the excitation signal; and d) deducing from said spectral signal, by means of the processing circuit, information relative to the quality of the bonding between the first and second substrates (Claim 1, Fig.1&3).
Another pertinent prior art of record is to Selbekk (US 10,324,063 B2). Selbekk teaches a method of measuring a property of a medium using ultrasound, comprising: transmitting one or more ultrasound pulses into the medium from one or more transmitters and receiving at least a first echo signal and a second echo signal from within the medium at one or more receivers, wherein the first and second echo signals correspond to first and second pulse transmission paths within the medium from the one or more sources to the one or more receivers, the second path being different from the first path; and using the characteristics of the first and second echo signals together with an estimate of the property of the medium and a geometrical relationship between the first and second transmission paths to calculate a revised estimate of said property of the medium. By using two different beam paths within the medium, the first and second echoes will have had slightly different interactions with the medium. For example the different paths may well have different lengths thus giving different amounts of interaction such as different amplitude or phase effects on the different pulses. By comparing the similarities and differences between the pulses, certain properties of the medium can be discerned. Many different properties can be investigated using these principles. In particular, the speed of sound in a medium can be measured and the direction and magnitude of a flow or particle movement within the medium can be measured (“Abstract”).
Another pertinent prior art of record is to Fischer (US 2017/0108472 A1). Fischer teaches an airborne ultrasound testing system for a test object (3) containing an ultrasound generator (1;9) and an ultrasound receiver (2) and a control to control both and a computer assisted test result interface to display an image of the tested test object (3). The ultrasound generator (1) is a resonance-free thermo-acoustic ultrasound generator which does not rely on mechanically deformable or oscillating parts and the ultrasound receiver (2) is a membrane-free and resonance-free optical microphone in an air or gas coupled pulse echo arrangement or in an air or gas coupled transmission mode arrangement. With this testing system, it is possible to test objects with high precision and without liquids and disturbing ringing effects (“Abstract”).
Another pertinent prior art of record is to Portune et al. (US 9,599,576 B1). Portune teaches a system for determining properties and structural integrity of a material comprises a probe including a housing, a source operable to propagate an acoustic energy through a thickness of the material, a source operable to propagate a radio frequency (RF) energy through the thickness of the material, an acoustic member mounted within the housing and operable to measure a response of the material to the acoustic energy, and a radio frequency (RF) member mounted within the hollow interior in a close proximity to the acoustic member and operable to measure a response of the material to the RF energy. A hardware interface device is coupled to both acoustic and RF members. A controller is coupled to the hardware interface and configured to receive the acoustic and RF response signals and includes a processor operable to process the received acoustic and RF response signals (“Abstract”).
Another pertinent prior art of record is to Prinzhorn et al. (US 2015/0233870 A1). Prinzhorn teaches a measuring device for non-mechanical-contact measurement of a layer, the measuring device including a light source operative to generate a pulse adapted to interact with the layer so as to generate a thermal wave in a gas medium present adjacent the layer. The thermal wave causes an acoustic signal to be generated. The measuring device further includes a detector adapted to detect a first signal responsive to the acoustic signal, the detector not being in mechanical contact with the layer. The first signal is representative of the measured layer (“Abstract”). The absorption of the radiation leads to a higher temperature in the sample and volume change, which is followed by a dilation of the sample surface. In-turn, the surface dilation causes an impulse or periodic changes of the surrounding medium density, which may be detected with a microphone as sound. The sensitivity to sample ingredients using the photo-acoustic technique may be better than conventional light based spectroscopy. However, in known PA techniques, the sample thickness has not been smaller than about 12 micrometers and the microphone is placed in mechanical contact with (i.e. touching) the sample or requires a liquid medium in contact with the sample to transmit sound to the microphone, which may be unsuitable for measuring conversion coatings below 100 nanometers in the coil-coating manufacturing process [0006].

The invention of abovementioned arts, even if modified, does not alone or in combination with the other arts of record, teach or fairly suggest the crux of the claimed features mentioned above, and also in combination with all other elements in the independent claims distinguish the present invention(s) from the prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861